ON PETITION FOR WRITS OF MANDAMUS AND PROHIBITION
PER CURIAM.
Upon consideration of FMC Corporation’s PETITION FOR ORDER IN THE NATURE OF WRITS OF MANDAMUS AND PROHIBITION AND FOR AN ORDER TEMPORARILY STAYING ACTION BY THE INTERNATIONAL TRADE COMMISSION UNTIL A HEARING CAN BE HELD ON THE MERITS BEFORE THE COMMISSION OR THIS COURT, and the responses thereto, filed on behalf of the United States International Trade Commission and Hennessy Industries, Inc., this court finds that FMC has not adequately demonstrated a likelihood of irreparable injury. Nor has FMC established that the additional respondents are unnecessary to the proper conduct of the investigation.
It is therefore ORDERED that FMC’s petition be, and the same is hereby, denied.
It is further ORDERED that this court’s order of November 6, 1979, staying investigation No. 337-TA-73, be, and the same is hereby, vacated.